OPINION
ODOM, Judge.
This appeal is from an order revoking probation.
The record reflects that on August 24, 1967, appellant was convicted, upon a plea of guilty, for the offense of burglary. The punishment was assessed by the court at five years. Imposition of sentence was suspended and probation granted. One of the terms and conditions of probation was that appellant commit no offense against the laws of this state.
A motion to revoke appellant’s probation was filed alleging that he violated such term in that he “ . . . did drive and operate a motor vehicle upon a public road or highway in Llano County, Texas, on or about the 3rd day of October, 1970, while intoxicated and under the influence of intoxicating liquor, . . . .”
On June 23, 1972, a hearing was held on the motion to revoke. After the hearing the court revoked the probation, reduced the term from five years to two years,1 and sentenced the appellant to two years in the Department of Corrections.
Appellant’s brief, without citation of authority, contends that the trial court abused its discretion by revoking the probation.
Without discussing the other testimony .adduced at the hearing, suffice it to say that appellant testified and admitted that *906he was convicted on October 5, 1970, for driving while intoxicated in Llano County.2
No abuse of discretion is shown by revoking the probation.
The Clerk will not entertain or file a motion for rehearing without leave of the Court first having been obtained.
The judgment is affirmed.

. This was authorized since appellant had completed one-third of the original probationary period. See, Article 42.12, Sec. 7, Vernon’s Ann.C.C.P.


. Appellant testified further that he left the county and went “to Wisconsin and Virginia and down in Corpus”; and that he was arrested in Kerr County and charged with driving while intoxicated approximately two months before the revocation hearing.